DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Amendments to Claims 1-6 in the submission filed 1/25/2021 are acknowledged and accepted.
3.	Pending Claims are 1-20. Claims 18-20 were indicated allowable previously.

Response to Arguments
4.	Applicant’s arguments, see Remarks 1/25/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-17 has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2015/0009236 A1, US 2007/0165096 A1, US 2014/0310914 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest an optical scanner, the scanner in combination with limitations in Lines 1-13 of the claim, comprising:
wherein the second axis portion includes a pair of movable beam portions respectively having two holes of the plurality of holes, the pair of movable beam portions are positioned along the second axis and are separated from each other by the second movable portion, wherein the plurality of elastic portions includes two elastic portions for each movable beam portion of the pair of movable beam portions, the two elastic portions are respectively disposed in the two holes of the plurality of holes with the two elastic portions axially separated from each other by the movable beam portion such that the two elastic portions do not axially overlap along the second axis, and wherein only the second axis portion, and not the first axis portion, includes an elastic portion of the plurality of elastic portions.”.
Claims 2-17 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 18 is allowed over the cited art of record for instance (US 2015/0009236 A1, US 2007/0165096 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for manufacturing an optical scanner, the method in combination with limitations in Lines 1-17 of the claim, comprising:
“an elastic portion provided in a hole of the second axis portion, the method comprising:
forming a structural body that includes the first movable portion, the second movable portion, the first axis portion, the second axis portion, and the hole; forming the light reflecting portion; and coating the structural body with a constituent material of the elastic portion via a mask having an opening portion that corresponds to the hole by using a spray coating".
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitazawa (US 2012/0120470) teaches (fig12), plurality of elastic portions (damper elements 4a’, p83, lines 1-4) and second axis portion with movable beam portions (beam elements 3c ,p82, lines 1-2). However Kitazawa does not teach “wherein the second axis portion has a plurality of holes”.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi								3/4/2021Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872